DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/01/2022.
Claims 1-20 remain pending in the application with claims 15-20 are withdrawn from consideration in light of the Applicants’ election of claims 1-14 for examination.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on 02/01/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xiao et al. (Appl. Phys. Lett., 2015, 107, 033901).
Addressing claim 1, Xiao discloses a semitransparent organic photovoltaic cell (Title), comprising:
	a cathode layer comprised of ITO (page 033901-1);
	a cathode buffer layer comprised ZnO (page 033901-1), located between the cathode layer and a mixed heterojunction layer comprised of tetraphenyldibenzoperiflanthene and C70 (DBP:C70, page 033901-4), located between the buffer layer and an anode buffer layer comprised MoO3, page 033901-4), located between the mixed heterojunction layer and anode layer comprised of ITO, adjacent to the anode buffer layer (page 033901-4),
	wherein the photovoltaic cell is in an inverted configuration (Title and Abstract).

Addressing claim 2, page 033901-4 discloses the ZnO layer has a thickness of 30 nm.

Addressing claims 3 and 5, page 033901-2 discloses the DBP: C70 has several thicknesses ranging from 30 nm to 70 nm and the volume ratio of DBP to C70 is 1:8.

Addressing claim 4, page 033901-4 discloses the MoO3 layer has a thickness of 20 nm.

Addressing claim 6, page 033901-4 discloses a planar heterojunction layer comprising C70 (C70 layer, fig. 4a) between the cathode buffer layer ZnO and the mixed heterojunction layer.

Addressing claim 7, please see the rejection of claims 1 and 6 above as well as the disclosure in page 033901-4 and fig. 4a of Xiao. 

Addressing claim 8, page 033901-4 discloses the ZnO layer has a thickness of 30 nm.
Addressing claim 9, page 033901-4 discloses the planar C70 layer has a thickness of 7 nm.

Addressing claim 10, page 033901-4 discloses the mixed heterojunction layer has a thickness of 55 nm that falls within the claimed range.

Addressing claim 11, page 033901-3 discloses the thickness of the planar layer C70 is 9 nm and the thickness of the mixed heterojunction layer is 51 nm, which means the thickness of the planar layer is 15% of the thickness or the claimed width of the planar-mixed heterojunction.

Addressing claim 12, page 033901-4 discloses the thickness of the MoO3 layer is 20 nm.

Addressing claim 13, page 033901-4 discloses the volume ratio of DBP to C70 is 1:8.

Addressing claim 14, page 033901-4 and fig. 4a show the photovoltaic cell further comprises a second heterojunction layer DTDCTB:C60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/24/2022